DETAILED ACTION
Status of the Claims
	Claims 23-44 are pending in this application. Claims 37-44 are withdrawn. Claims 23-36 are under examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, which is a national stage entry of PCT/EP2018/073127 filed on 08/28/2018, claims priority from the foreign application EP17189009.8 filed on 09/01/2017. 

Information Disclosure Statement
The information disclosure statement from 02/28/2020 and 12/10/2020 have been considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Group I (consisting of claims 23-36) in the reply filed on 12/20/2021 is acknowledged.
The applicant argues that the claims do not lack unity of invention because the claimed are linked by a special technical feature. The Applicant points to figure 1 which shows unexcepted results for the sunscreen product comprising and recites “As an example, the sunscreen product containing Tinosorb S Lite Aqua (UV-CN-17-AC010901) shows a 35% improved anti- pollen efficacy over the known 
The requirement is deemed proper and is therefore made FINAL. 
Claims 37-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 12/20/2021. 

Claim Rejections - 35 USC § 112(a) – Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23-26 and 28-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 23, adequate description is lacking for “p-aminobenzoic acid derivatives; salicylic acid derivatives; benzophenone derivatives; diphenyl acrylate derivatives; benzofuran derivatives”, “cinnamic acid derivatives; camphor derivatives; s-triazine derivatives; trianilino-s-triazine derivatives” and “benzotriazole derivatives”. The specification does not define what these derivatives are and doesn’t provide any guidance as to what they are limited to. The specification provides examples for the abovementioned derivatives, however it is unclear whether the “derivatives” recitation is to be interpreted as one of these exemplary compounds (limited to) or not limited to these compounds. The specification examples fall short of providing “written description” or a definition. Derivatives may include various derivations including additional groups and modifications producing compounds with different chemical properties and functions.  The genus of derivatives for the above compounds are not described by a more specific definition of “derivatives” or enough representative species or subgenre of compounds that are considered derivatives to properly describe the genus of derivatives.  
Claims 24-26 and 28-36 are also rejected for being dependent on claim 23. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, it is unclear where the Applicant recites “p-aminobenzoic acid derivatives; salicylic acid derivatives; benzophenone derivatives; diphenyl acrylate derivatives; benzofuran derivatives”, “cinnamic acid derivatives; camphor derivatives; s-triazine derivatives; trianilino-s-triazine derivatives” and “benzotriazole derivatives”. The specification does not define what silicone derivatives are and doesn’t provide any guidance as to what they are limited to. It is not clear if the instantly claimed derivatives are limited to the examples provided in the specification, or if the instant claimed derivatives are broader disclosures of any relevant derivatives. 
Claims 24-26 and 28-36 are also rejected for being dependent on indefinite claim 23. 
Claim 24 recites the limitation " the concentrated aqueous polymer dispersion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Instant claim 23, the claim that claim 24 depends on, recites “an aqueous polymer dispersion” without the recitation of “concentration”. Thus, the indefiniteness arises from using “the concentrated” language in claim 24. It is unclear whether the dispersion in claim 23 is concentrated or not. 
21) is selected from esters of succinic acid” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 29 depends on claim 23 which recites “sulfosuccinates and sulfosuccinamates” for c21. Sulfosuccinates have a sulfite group and esters of succinic acid don’t which results in the two compounds being different and a lack of antecedent basis for the limitation being claimed in claim 29. Sulfosuccinates are not a genus group for esters of succinic acid. 
Claim 33, recites the limitation “(c2) esters of succinic acid are used” in line 2.  There is insufficient antecedent basis for this limitation in the claim for the same reason explained in the previous paragraph. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 29, Applicant recites “The dispersion according to claim 23, wherein (c21) is selected from esters of succinic acid”. However, for c21, claim 23 recites “sulfosuccinates and sulfosuccinamates”. 
In claim 33, Applicant recites “(c2) esters of succinic acid are used” and since this claim is also dependent on claim 23,  where esters of succinic acid are not mentioned, claim 33 also fails to further limit claim 23.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-31 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan Muller et al (US 20100284950 A1, publication date: 10/11/2010, previously cited) (Hereinafter Muller). 
Regarding claims 23, 26-28 and 36, Muller teaches “A concentrated aqueous polymer dispersion for the protection of human or animal hair or skin against the damaging effects of UV radiation with an average particle size of less than 1000 nm comprising (a) a polymer carrier prepared by heterophase 
Regarding claim 24, Muller teaches “An aqueous polymer dispersion according to claim 1 wherein the average particle size is less than 500 nm” (claim 2). 
Regarding claim 25, Muller teaches “An aqueous polymer dispersion according to claim 1, wherein the concentration of the polymer carrier with oil soluble organic UV absorber in the dispersion is from 20% to 60% b.w.” (claim 3). 
Regarding claims 29-31, since c21 and c22 are optional in instant claim 23, the limitations recited in the instant claims are not required to be met in order to satisfy the limitations of the instant invention as a whole. For example, instant claim 28 limitations are met as discussed above, and since c11 satisfies the surfactant (c) limitation of instant claim 23, the limitations in claims 29-31 are met regardless of . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-35 in addition to claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan Muller et al (US 20100284950 A1, publication date: 10/11/2010, previously cited) (Hereinafter . 
Regarding claim 23, Muller teaches as discussed above. 
Regarding claim 29, Muller teaches “Examples for anionic surfactants are alkali and ammonium salts of C12-C18 alkyl sulfonic acid, dialkyl esters of succinic acid or sulfuric acid halfesters of ethoxylated alkanoles” (para 102). 
Regarding claim 30, Muller doesn’t disclose “lauryl sulfosuccinate, cetyl sulfosuccinate” or “stearyl sulfosuccinate”. 
Regarding claim 31, Muller doesn’t disclose sodium cetearyl sulfate. 
Regarding claim 32, Muller teaches “Typical surfactants useful in the present invention are of nonionic, cationic or anionic type” (para 101) but doesn’t disclose that any of the two are both contained in a composition. 
Regarding claim 33, Muller teaches decyl glucoside (C16 alkyl glucoside) and esters of succinic acid, as discussed above, but doesn’t specifically teach an embodiment where both are combined. 
Regarding claim 34, Muller teaches decyl glucoside (C16 alkyl glucoside), but doesn’t teach phosphoric acid esters and fatty alcohols comprising from 8 to 10 carbon atoms. 
Regarding claim 35, Muller doesn’t teach coco-glucoside or disodium lauryl sulfosuccinate. 
Wendel teaches “cosmetic preparations comprising novel polyurethanes or mixtures thereof as means for modifying rheological properties” (abstract) as formulations such as sunscreens (para 260). 
Regarding claim 30, Wendel teaches surfactants to be used in the compositions (para 177) as disodium lauryl sulfosuccinate (para 181).
Regarding claim 31, Wendel teaches sodium cetearyl sulfate (para 193, para 576 sunscreen cream 1).  

Regarding claim 33, Wendel teaches nonionic surfactants such as “lauryl glucoside, decyl glycoside and cocoglycoside” (para 204) and “Preferred anionic surfactants are alkyl sulfates, alkykl polyglycol ether sulfates and ether carboxylic acid salts having 10 to 18 carbon atoms in the alkyl group and up to 12 glycol ether groups in the molecule and sulfosuccinic acid mono- and dialkyl esters having 8 to 18 carbon atoms in the alkyl group and sulfosuccinic acid monoalkyl polyoxyethyl esters having 8 to 18 carbon atoms in the alkyl group and 1 to 6 oxyethyl groups” (para 343). 
Regarding claim 34, Wendel teaches nonionic surfactants such as “lauryl glucoside, decyl glycoside and cocoglycoside” (para 204) and cetyl phosphate (C16 phosphoric acid ester) (para 193, para 606), and phosphoric acid esters and salts, such as for example DEA-oleth-10 phosphate and dilaureth-4 phosphate (C12 phosphoric acid ester) (para 188). Even though Wendel doesn’t teach a phosphoric acid ester and fatty alcohol comprising from 8 to 10 carbon atoms and rather teaches a phosphoric acid ester and fatty alcohol comprising 12 carbon atoms, this is merely close to the upper range of 10 carbons claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Instant specification provides no evidence of criticality for the 8-10 carbon range in the instant specification. That being said, the instant specification provides no examples for a 8-10 claimed range and the only example it discloses is “esters of phosphoric acid and cetyl alcohol” as a most preferable embodiment (page 13 of instant specification), which is a C16 and taught by Wendel. 

It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Muller and Wendel and achieve the instant invention. Wendel provides motivations such as its product comprising uniformly structured molecules or a clearly defined mixture of polyurethane molecules (para 111). Further Wendel invention provides preparations with increased viscosity, the rheological properties of which essentially do not change at low and high polyelectrolyte concentrations, pH or temperature fluctuations over periods of several weeks. The cosmetic preparations, in particular emulsions and dispersions, should be stable with regard to their chemical and physical properties. The cosmetic preparations should convey a soft, nongreasy and nonsticky feel to the touch” (para 26) which are all desirable features for a cosmetic preparation. Thus, one would be motivated to incorporate the teachings of Wendel into the teachings for Muller with a reasonable expectation of successfully achieving a cosmetic product with superior features and stability. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-28 and 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 11103733B2 (Hereinafter ‘733) in view of Volker Wendel et al (US 20110064681 A1, publication date: 03/17/2011) (Hereinafter Wendel). 
Instant claims 23 and 25-27 are obviated by claims 1, 3 of ‘733 in view of Wendel. Wendel teaches specific surfactants which is discussed above. 
Instant claim 24 is obviated by claim 2 of ‘733. 

It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of ‘733 and the teachings of Wendel and achieve the instant invention. Wendel motivations are discussed above. Thus, one would incorporate the teachings of Wendel into the claims of ‘733 with a reasonable expectation of successfully achieving the instant invention. 

Claims 23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 12 of U.S. Patent No. 8580876B2 (Hereinafter ‘876) in view of Stefan Muller et al (US 20100284950 A1, publication date: 10/11/2010, previously cited) (Hereinafter Muller). 
Instant claim 23 is obviated by claims 1 and 12 of ‘876 in view of Muller. 
Instant claim 26 is obviated by claim 4 of ‘876. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of ‘876 and the teachings of Muller and achieve the instant invention. Muller provides motivations such as “The concentrated aqueous polymer dispersions show unexpectedly high sunscreen effects and a positive skin feeling” (abstract). Thus, one would incorporate the teachings of Muller into the claims of ‘876 with a reasonable expectation of successfully achieving the instant invention. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613              

/MARK V STEVENS/Primary Examiner, Art Unit 1613